Exhibit 10.4

 

CONTRIBUTION AGREEMENT

 

by and among

 

GMH Communities, LP,

a Delaware limited partnership,

 

Gary M. Holloway, Sr.,

 

Bruce F. Robinson,

 

Joseph M. Coyle,

 

Robert DiGiuseppe,

 

and

 

Denise Hubley

 

 

Dated as of March 22, 2005

 

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISK OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (“Agreement”) is entered into and shall be effective
as of this 22nd day of March, 2005 (“Effective Date”), by and among GMH
Communities, LP, a Delaware limited partnership (the “Acquiror” or “GMH
Communities”), Gary M. Holloway, Sr. (“Gary”), Bruce F. Robinson (“Bruce”),
Joseph M. Coyle (“Joseph”), Robert DiGiuseppe (“Robert”) and Denise Hubley
(“Denise”).  Gary, Bruce, Joseph, Robert and Denise are sometimes collectively
referred herein as the “Contributors” and each individually as a “Contributor.”

 

Background

 

A.  Each Contributor is the owner of limited partnership interests in W9/JP-M
Real Estate Limited Partnership, a Delaware limited partnership (the “Acquired
Partnership”), in the percentage amount set forth on Exhibit A attached hereto. 
The partnership interest of each Contributor in the Acquired Partnership shall
be referred to herein as an “LP Interest” and collectively as the “LP
Interests.”

 

B.  Acquiror is the operating partnership of the REIT (as hereinafter defined).

 

C.  Each Contributor, as part of an integrated transaction involving various
other partners of the Acquired Partnership, wishes to contribute his or her LP
Interest to Acquiror, and Acquiror wishes to accept such LP Interest in
accordance with the terms and conditions set forth in this Agreement.  The
various other partners of the Acquired Partnership intend to transfer their
respective partnership interests in the Acquired Partnership to Acquiror for
cash in accordance with the terms and condition of a separate agreement entitled
Agreement for Sale of Partnership Interests dated as of the Effective Date.

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties agree as follows:

 

1.                                      Definitions; Usage.

 

(a)  In addition to the terms defined in the introductory paragraph and
Background section of this Agreement, the initially capitalized terms set forth
below shall have the following meanings:

 

(i)                                     “Accredited Investor” has the meaning
set forth in Regulation D promulgated under the Securities Act.

 

--------------------------------------------------------------------------------


 

(ii)                                  “Affiliate” shall mean with respect to any
Person (i) any other Person that directly or indirectly through one or more
intermediaries controls or is controlled by or is under common control with such
Person, (ii) any other Person owning or controlling ten percent (10%) or more of
the outstanding voting securities of or other ownership interests in such
Person, (iii) any officer, director or partner of such Person, or (iv) if such
Person is an officer, director or partner, any other company for which such
Person acts in any such capacity.

 

(iii)                               “Claim” means any and all suits, actions,
proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries and damages.

 

(iv)                              “Closing” means the consummation of the
transactions contemplated by this Agreement.

 

(v)                                 “Closing Date” means March 22, 2005.

 

(vi)                              “Closing Documents” shall mean all the
documents to be executed and delivered by the parties at Closing.

 

(vii)                           “Code” means the U.S. Internal Revenue Code of
1986, as amended.

 

(viii)                        “Common Shares” means the common shares of
beneficial interest of the REIT, $0.001 par value (or such other common shares
of beneficial interest of the REIT that are then currently traded on a national
securities exchange).

 

(ix)                                “Contribution Consideration” has the meaning
set forth in Section 3(a).

 

(x)                                   “Informational Materials” has the meaning
set forth in Section 5(a).

 

(xi)                                “Knowledge” shall mean the actual, conscious
(and not implied or constructive) knowledge on the Effective Date and on the
Closing Date, as applicable, without investigation or inquiry.

 

(xii)                             “Non-Recognition Code Provisions” has the
meaning set forth in Section 7(a)(i).

 

(xiii)                          “Non-Taxable Disposition Period” shall mean the
five (5) year period commencing on the Closing Date and ending on the fifth
anniversary of the Closing Date, as such period may be sooner terminated in
accordance with Section 7.

 

(xiv)                         “OP Unit” means a unit of limited partnership
interest in GMH Communities.

 

(xv)                            “Partnership Agreement” means the Second Amended
and Restated Agreement of Limited Partnership of GMH Communities, LP, dated as
of November 2, 2004.

 

--------------------------------------------------------------------------------


 

(xvi)                         “Person” shall mean any individual, partnership,
corporation, limited liability company, trust or other legal entity and any
governmental authority, agency or body.

 

(xvii)                      “Property” shall mean Nittany Crossing Apartments, a
legal description of which is attached to this Agreement as Exhibit B.

 

(xiii)                          “REIT” means GMH Communities Trust, a Maryland
real estate investment trust. The REIT controls the sole general partner of GMH
Communities, and all references in this Agreement to the “REIT GP” means such
sole general partner.

 

(xix)                           “SEC” means the Securities and Exchange
Commission.

 

(xx)                              “Securities Act” means the Securities Act of
1933, as amended.

 

(xxi)                           “Tax-Related Event” has the meaning set forth in
Section 7(b)(i).

 

(xxii)                        “Tax-Related Notice” has the meaning set forth in
Section 7(b)(i).

 

(b)  References to this “Agreement” shall mean this Agreement, including all
amendments, modifications and supplements hereto and any exhibits or schedules
to any of the foregoing, and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules hereto, as the same
may from time to time be amended, modified, restated or supplemented, and not to
any particular article, section, subsection or clause contained in this
Agreement. The words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation.” Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter gender. The captions of the sections of this Agreement are for
convenience only and have no meaning with respect to this Agreement or the
rights or obligations of the parties hereto.

 

2.                                      Contribution of Contributor Assets. 
Subject to the terms and conditions hereof, each Contributor shall contribute
and convey to Acquiror or its designee, and Acquiror agrees to accept or cause
its designee to accept from each Contributor, all of such Contributor’s right,
title and interest in and to his or her LP Interest.

 

3.                                  Contribution Consideration.

 

(a)  In consideration of the contribution of the LP Interests by each
Contributor, Acquiror at the Closing shall issue a number of OP Units to each
Contributor equal to the cash value of the LP Interests of such Contributor as
contributed to the Acquiror; provided that the OP Units shall be valued based on
the average of the closing price of the Common Shares as reported on the New
York Stock Exchange during the period of the most recent ten (10) trading days,
ending on the last trading day before the Closing Date.  Such consideration
shall be referred to in this Agreement as the “Contribution Consideration.”  If
the determination of the Contribution

 

--------------------------------------------------------------------------------


 

Consideration results in a fractional number of OP Units to be delivered to each
Contributor, Acquiror shall round that fraction up to the nearest whole number
of OP Units.

 

(b)  The OP Units shall be redeemable for Common Shares or cash (or a
combination thereof) in accordance with the procedures described in the
Partnership Agreement. Each Contributor acknowledges that the OP Units will not
be certificated and that, therefore, the issuance of the OP Units shall be
evidenced by a Schedule of Partners to be attached to the Partnership Agreement,
as such schedule may be updated from time to time by Acquiror in accordance with
the terms of the Partnership Agreement.  Each Contributor shall be admitted to
Acquiror as a limited partner of Acquiror upon execution of such documents as
are required to be executed by new limited partners under the terms of the
Partnership Agreement, and upon the approval of the admission of each
Contributor as a new limited partner by the REIT GP.

 

4.                                      Federal Income Tax Treatment. 
Contributors and Acquiror hereby agree that the contribution of the LP Interests
by each Contributor to Acquiror in return for OP Units under the terms and
conditions of this Agreement shall be treated as a nonrecognition transaction
under Section 721(a) of the Code for Federal income tax purposes and reported
consistently therewith for tax and financial accounting purposes unless
otherwise required by applicable law.

 

5.                                      OP Units.

 

(a)  Each Contributor hereby acknowledges and agrees that the ownership of OP
Units by him or her and his or her rights and obligations as a limited partner
of Acquiror (including the right to transfer, encumber, pledge and exchange OP
Units) shall be subject to all of the express limitations, terms, provisions and
restrictions set forth in the Partnership Agreement.  Each Contributor
acknowledges that Acquiror made available to him or her, and he or she has
reviewed, prior to the date hereof, (i) the Partnership Agreement and (ii) the
charter documents and bylaws of the REIT (all such materials, collectively, the
“Informational Materials”), and he or she has otherwise had an opportunity to
conduct a due diligence review of the affairs of Acquiror and the REIT and he or
she has been afforded the opportunity to ask questions of, and receive
additional information from, representatives of Acquiror and the REIT regarding
the business, operations, conditions (financial or otherwise) and the current
prospects of Acquiror and the REIT.

 

(b)  Each Contributor may only sell, transfer, assign, pledge or encumber, or
otherwise convey any or all of the OP Units delivered to him or her in strict
compliance with the Partnership Agreement, the charter documents of the REIT,
the registration and other provisions of the Securities Act (and the rules
promulgated thereunder), any state securities laws and the rules of the New York
Stock Exchange, in each case as may be applicable.

 

(c)  This Section 5 shall survive the Closing.

 

6.                                      Conditions Precedent

 

(a)  Contributor’s Conditions Precedent.  The performance by each Contributor of
his or her agreements and obligations under this Agreement, including without
limitation the obligation

 

--------------------------------------------------------------------------------


 

to complete Closing, is conditioned upon the satisfaction (or such Contributor’s
written waiver) on or prior to the Closing Date of all of the following
conditions:

 

(i)                                   Acquiror’s Representations and
Warranties.  The representations and warranties of Acquiror herein contained
shall be true and correct in all material respects on the Effective Date and on
the Closing Date as though made on such date.

 

(ii)                                Acquiror’s Performance.  Acquiror shall have
performed, observed and complied with all agreements and obligations required by
this Agreement to be performed, observed and complied with on its part
hereunder, including without limitation delivery of those items required to be
delivered by Acquiror pursuant to Section 11.

 

(b)  Acquiror’s Conditions Precedent.  The performance by Acquiror of all of its
agreements and obligations under this Agreement, including without limitation
the obligation to complete Closing, is conditioned upon the satisfaction (or
Acquiror’s written waiver) on or prior to the Closing Date of all of the
following conditions:

 

(i)                                   Contributors’ Representations and
Warranties.  The representations and warranties of each Contributor herein
contained shall be true and correct in all material respects on the Effective
Date and on the Closing Date.

 

(ii)                                  Contributor’s Performance.  Each
Contributor shall have performed, observed and complied with all agreements and
obligations required by this Agreement to be performed, observed and complied
with hereunder, including without limitation delivery of those items required to
be delivered by each Contributor pursuant to Section 11.

 

(iii)                               Execution of Partnership Agreement.  Each
Contributor shall have executed such documents as may be necessary to admit such
Contributor as a limited partner to Acquiror under the terms of the Partnership
Agreement.

 

(c)                                  Failure of a Condition Precedent.  In the
event that on or prior to the Closing Date any of the foregoing conditions
precedent cannot be satisfied on the Closing Date and any Contributor or
Acquiror, as the case may be, is not willing to give a written waiver of such
condition precedent, then any Contributor or Acquiror shall have the right to
terminate this Agreement upon written notice of such failure, and this Agreement
shall be deemed terminated without any further act of deed of any party.

 

7.                                      Partnership Liabilities and Sales of
Real Property

 

(a)                                  Disposition Obligations.  Subject to this
Section 7(a), during the Non-Taxable Disposition Period, Acquiror shall:

 

(i)                                     Use its good faith, reasonable and
diligent efforts to cause any sale or other voluntary disposition of the LP
Interests (and all assets received in exchange for such LP Interests in which
Acquiror has an adjusted tax basis substituted from that of such LP Interests)
to qualify for non-recognition of gain under the Code (for example, by means of
exchanges

 

--------------------------------------------------------------------------------


 

contemplated under Code Sections 351, 354, 355, 368, 721, 1031 (but only if
there is no “boot”) or 1033), in the manner the Code provides from time to time
(the “Non-Recognition Code Provisions”); provided, however, that if Acquiror is
unable, after using its good faith, reasonable and diligent efforts, to
structure any such sale or other disposition in a manner that qualifies for
non-recognition under the Code, then Acquiror shall be free in its sole and
absolute discretion, without any liability whatsoever hereunder or otherwise to
any Contributor, to cause any sale or other voluntary disposition of the LP
Interests (and all assets received in exchange for such LP Interests in which
Acquiror has an adjusted tax basis substituted from that of such LP Interests)
in a manner that does not qualify for non-recognition of gain under the Code;

 

(ii)                                Cause the Acquired Partnership, by virtue of
its rights as a limited partner (if any) to consent to any sale or transfer of
the Property by the Acquired Partnership contained in the limited partnership
agreement of the Acquired Partnership, to use its good faith, reasonable and
diligent efforts in any sale or other voluntary disposition (other than through
a deed in lieu of foreclosure, a foreclosure action, or an act of eminent
domain) of the Property (and all assets received in exchange for such Property
in which the Acquired Partnership has an adjusted tax basis substituted from
that of such Property) to qualify for non-recognition of gain under the
Non-Recognition Code Provisions; provided, however, that if the Acquired
Partnership is unable, after using its good faith, reasonable and diligent
efforts, to structure any such sale or other disposition in a manner that
qualifies for non-recognition of gain under the Non-Recognition Code Provisions,
then Acquiror’s obligations hereunder shall cease in respect of the sale or
other voluntary disposition of the Property (and all assets received in exchange
for such Property in which the Acquired Partnership has an adjusted tax basis
substituted for that of such Property) by the Acquired Partnership without any
liability whatsoever hereunder or otherwise to any Contributor;

 

(iii)                               Use its good faith, reasonable and diligent
efforts to avoid a distribution of property that would cause Gary to recognize
income or gain in excess of $250,000 pursuant to the provisions of either or
both of Code Sections 704(c)(1)(B) and 737, provided, further, that, if Acquiror
is unable, after using its good faith, reasonable and diligent efforts, to
structure any disposition of property in a manner that will not cause Gary to
recognize income or gain in excess of $250,000 pursuant to the provisions of
either or both of Code Sections 704(c)(1)(B) and 737, then Acquiror shall be
free in its sole and absolute discretion, without any liability whatsoever
hereunder or otherwise to Gary, to complete the disposition of property in a
manner that will cause Gary to recognize income or gain in excess of $250,000
pursuant to the provisions of either or both of Code Sections 704(c)(1)(B) and
737;

 

(iv)                              As long as Gary remains as a partner of
Acquiror, Acquiror agrees to utilize the “traditional method,” without curative
allocations (as contemplated for in the Partnership Agreement), of allocating
gain and depreciation under Code Section 704(c) for the LP Interests or
Property, if applicable.

 

In all events, the Non-Taxable Disposition Period shall terminate, and the
provisions of this Section 7 only shall automatically be rendered null and void
and shall be of no further force or effect, as of the occurrence of an amendment
or other material revision to Code Section 1031 or the Treasury Regulations
promulgated thereunder, which amendment or revision materially and,

 

--------------------------------------------------------------------------------


 

with respect to the REIT and Acquiror, adversely alters the tax-treatment of
“like-kind” exchanges of real estate pursuant to such provisions.

 

(b)                                 Notice of Certain Transactions.  In the
event, on or before the expiration of the Non-Taxable Disposition Period,
Acquiror expects any of the following (each, a “Tax-Related Event”) to occur:
(A) a post-Closing sale of the Property by the Acquired Partnership; (B) an
attempt by Acquiror to effect a transfer of LP Interests as permitted by Section
7(a)(i) above; or (C) an attempt by the Acquired Partnership to effect a
transfer of the Property as permitted in Section 7(a)(ii) above, but the terms
of Section 1031 of the Code or the regulations promulgated thereunder have
changed such that the mechanics for implementing a tax-deferred exchange of real
estate are materially and adversely altered (whether with respect to the timing
required to identify and close upon an exchange property or otherwise) from
those mechanics in place as of the Effective Date, and, in any case, provided
that the obligations of Acquiror under Section 7 shall not have otherwise
terminated by the terms of such Section, then Acquiror shall give written notice
of such Tax-Related Event (a “Tax-Related Notice”) to each Contributor as soon
as practicable after the occurrence of such event becomes reasonably likely, or,
if later, on the date on which Acquiror is, in the reasonable judgment of its
securities counsel, legally permitted, under applicable federal and state
securities laws and regulations, and the rules and regulations of the New York
Stock Exchange, to disseminate such Tax-Related Notice to each Contributor.

 

(c)                                  The provisions of this Section 7 shall
survive the Closing.

 

8.                                      Representations and Warranties of
Contributor.  In order to induce Acquiror to enter into this Agreement and to
complete the Closing, each Contributor represents and warrants to Acquiror as
follows:

 

(a)                                Accredited Investor; Experience.  Contributor
is an Accredited Investor.  Contributor has such knowledge and experience in
financial and business matters so as to be fully capable of evaluating the
merits and risks of an investment in the OP Units and entering into this
Agreement.  Except for the representations and warranties of Acquiror expressly
set forth in this Agreement, Contributor is relying on its own investigations
and assessments in entering into this Agreement.

 

(b)                               Litigation and Other Proceedings.  There is no
existing or, to the Knowledge of Contributor, threatened legal action of any
kind involving Contributor which would interfere with the ability of Contributor
to consummate the transactions contemplated by this Agreement.

 

(c)                                Undisclosed Liabilities.  To the Knowledge of
Contributor, Contributor does not have any material liabilities or obligations
of any nature, whether accrued, absolute, contingent or otherwise, that could
adversely affect the transactions contemplated hereby.

 

(d)                               Interests.  Contributor is the exclusive and
equitable owner of, and has good title to the LP Interest, free and clear of any
claims, liens, encumbrances, pledges or security interests.  There are not
outstanding restrictions, options, contracts, calls, commitments or demands of
any nature relating to his or her ownership of the LP Interest.

 

--------------------------------------------------------------------------------


 

(e)                                  OP Units.  The OP Units are being acquired
by Contributor with the present intention of holding such OP Units for purposes
of investment, and not with a view towards sale or any other distribution.
 Contributor recognizes that he or she may be required to bear the economic risk
of an investment in the OP Units for an indefinite period of time.  Contributor
has been furnished with the Informational Materials and has read and reviewed
such materials and understands the contents thereof.  Contributor been afforded
the opportunity to ask questions of those persons they consider appropriate and
to obtain any additional information they desire in respect of the OP Units and
the business, operations, conditions (financial and otherwise) and current
prospects of Acquiror and the REIT.  Contributor has consulted its own
financial, legal and tax advisors with respect to the economic, legal and tax
consequences of delivery of the OP Units.

 

9.                                      Representations and Warranties of
Acquiror.  In order to induce each Contributor to enter into this Agreement and
to complete the Closing, Acquiror represents and warrants to the Contributor as
follows:

 

(a)                                  Organization; Experience.  Acquiror is a
limited partnership, validly existing and in good standing under the laws of
Delaware with full power and authority and legal right to enter into and perform
its obligations under this Agreement and to carry on its business in the manner
and in the locations in which such business has been and is now being conducted
by it. Acquiror has made all necessary filings relating to its existence and
doing business and is qualified to do business in those jurisdictions in which
it is required by law to be so qualified, and it neither maintains nor conducts
business in any other state. Acquiror is a sophisticated and experienced real
estate investor fully capable of assessing the risks and rewards of entering
into this Agreement.  Except for the representations and warranties of each
Contributor expressly set forth in this Agreement, Acquiror is relying on its
own investigations and assessments in entering into this Agreement.

 

(b)                               Due Authorization and Execution.  This
Agreement has been duly authorized, executed and delivered by Acquiror, and all
consents and approvals required under the governing documents of Acquiror or any
entity holding an interest in Acquiror necessary for Acquiror to enter into and
perform its obligations under this Agreement have been obtained.  No consent,
approval or waiver of any other third party is required for the consummation of
the transactions contemplated by this Agreement.

 

(c)                                Undisclosed Liabilities.  To the Knowledge of
Acquiror, Acquiror does not have any material liabilities or obligations of any
nature, whether accrued, absolute, contingent or otherwise, that could
materially adversely affect the transactions contemplated hereby.

 

(d)                               Litigation and Other Proceedings.  There is no
existing or, to the Knowledge of Acquiror, threatened legal action of any kind
involving Acquiror which would interfere with the ability of Acquiror to
consummate the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

10.                               Indemnities

 

(a)                                Contributor’s Indemnities.  Provided Closing
takes place, each Contributor shall, severally not jointly, indemnify, protect
and hold harmless Acquiror against any Claim arising in connection with any (a)
breach or inaccuracy of any representation or warranty made by him or her,
provided that with respect to a breach or inaccuracy of any representation or
warranty Acquiror shall have given notice of such breach or inaccuracy within
six (6) months following the Closing Date to such Contributor, and (b) failure
by such Contributor in any material respect to observe or perform when due any
agreement or obligation contained herein or in any Closing Document, provided
notice of a Claim is provided to such Contributor within six (6) months
following (i) the Closing, or (ii) the date on which Acquiror first acquires
Knowledge of a Claim if the Claim relates to an agreement or obligation that
survives the Closing.

 

(b)                               Acquiror’s Indemnities.

 

(i)                                   Provided Closing takes place, Acquiror
shall indemnify, protect and hold harmless each Contributor against any Claim
suffered or incurred by such Contributor in connection with any (a) breach or
inaccuracy of any representation or warranty of Acquiror contained herein,
provided that with respect to a breach or inaccuracy of any representation or
warranty Contributor shall have given notice of such breach or inaccuracy within
six (6) months following the Closing Date to Acquiror, or (b) failure by
Acquiror to observe or perform when due any agreement or obligation contained
herein or in any Closing Document, provided notice of a Claim is provided to
Acquiror within six (6) months following (i) the Closing, or (ii) the date on
which such Contributor first acquires Knowledge of a Claim if the Claim relates
to an agreement or obligation that survives the Closing.  Notwithstanding the
foregoing, Acquiror shall have no indemnification obligation with respect to
Sections 7(a)(i), 7(a)(ii) and 7(a)(iv) of this Agreement.

 

(c)                                  Survival.  This Section 10 shall survive
Closing.

 

11.                               Closing

 

(a)                                  Closing Date.  The Closing shall be held on
the Closing Date at a time and place as directed by Acquiror upon notice to each
Contributor given at least one (1) business day prior to the date of Closing.

 

(b)                                 Closing Documents.

 

(i)                                   At Closing, each Contributor shall deliver
and, as applicable, execute the following:

 

(1)  a duly executed assignment and assumption agreement and conveyance document
to Acquiror, reasonably acceptable to Acquiror, in respect of the LP Interests;

 

(2)  to the extent that such Contributor is not already a limited partner of the
Acquiror, a duly executed counterpart signature page to the Partnership
Agreement as provided by Acquiror; and

 

--------------------------------------------------------------------------------


 

(3)  such certificates, disclosures and reports as are reasonably required by
applicable state and local law in connection with the contribution of the LP
Interests or by Acquiror to effectuate the transactions contemplated hereby.

 

(ii)                                  At Closing, Acquiror shall deliver and, as
applicable, execute the following:

 

(1)  a duly executed assignment and assumption agreement and conveyance document
from each Contributor to Acquiror, reasonably acceptable to Acquiror, in respect
of the LP Interests; and

 

(2)  such certificates, disclosures and reports as are reasonably required by
applicable state and local law in connection with the contribution of the LP
Interests or by any Contributor to effectuate the transactions contemplated
hereby.

 

(c)                                  Taxes.  Each party shall bear the cost of
its own sales, partnership, transfer or other taxes which may be due in
connection with this Agreement.

 

12.                               Default

 

(a)                                  Acquiror’s Default.  If a Contributor
complies with all of his or her obligations under this Agreement, and at the
time of Closing Acquiror defaults in its obligation to complete such Closing
hereunder, then such Contributor shall have, as his or her sole and exclusive
remedy, the right to terminate this Agreement. Upon such termination, Acquiror
shall reimburse each Contributor for all of such Contributor’s actual,
reasonable out-of-pocket costs incurred with the negotiation and performance of
this Agreement, and each of the Contributors and Acquiror shall be released from
all further liability and obligations hereunder.  Each Contributor acknowledges
that his or her right to terminate this Agreement and recover his or her
out-of-pocket costs shall be the sole remedy available to him or her in the
event of any default by Acquiror hereunder, and each Contributor hereby waives
any and all other rights and remedies.

 

(b)                                 Contributor’s Default.  If a Contributor
defaults in the observance or performance of any of his or her agreements or
obligations hereunder, Acquiror shall have, in addition to all other rights and
remedies available at law or in equity, the right of specific performance of
this Agreement.

 

13.                             Brokers.  Each Contributor and Acquiror
represent and warrant to each other that he, she or it has not engaged, hired or
utilized any parties or persons that are due an agent’s, broker’s or finder’s
fee in connection with this transaction, and each of the Contributors and
Acquiror shall defend, indemnify and save each other harmless from all Claims
with respect to such fees and commissions. This Section shall survive Closing.

 

14.                             Notices.  Any notices, requests, claims, demand
and other communications required or permitted to be given hereunder shall be
given in writing and shall be delivered (a) in person, (b) by certified mail,
postage prepaid, return receipt requested, (c) by a commercial overnight

 

--------------------------------------------------------------------------------


 

courier that guarantees next day delivery and provides to the sender a delivery
receipt or (d) by legible facsimile (followed by hard copy delivered in
accordance with preceding subsections (a)-(c)). Any notice shall be effective
only upon receipt (or refusal by the intended recipient to accept delivery).
Such notices shall be addressed as follows:

 

Contributors:

 

Gary M. Holloway, Sr.

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

Fax: 610-355-8001

 

Bruce F. Robinson

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

Fax: 610-355-8001

 

Joseph M. Coyle

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

Fax: 610-355-8001

 

Robert DiGiuseppe

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

Fax: 610-355-8001

 

Denise Hubley

c/o GMH Communities Trust

10 Campus Boulevard

Newtown Square, PA 19073

Fax: 610-355-8001

 

Acquiror:

 

GMH Communities, LP

10 Campus Boulevard

Newtown Square, PA 19073

Attention: Joseph M. Macchione

Fax: 610-355-8480

 

--------------------------------------------------------------------------------


 

or to such other address as any party may from time to time specify in writing
to the other parties.

 

15.                               Miscellaneous

 

(a)                                  Confidentiality of Informational
Materials.  Each Contributor acknowledges and agrees that the REIT is subject to
the reporting requirements set forth under the Securities Exchange Act of 1934,
as amended.  Except as otherwise required by law and except to the extent any
such material or information is already publicly available, each Contributor
shall keep confidential the transactions contemplated by this Agreement;
provided however, a Contributor may disclose such materials to its attorneys,
accountants or other advisors in connection with this Agreement. Furthermore,
each Contributor hereby acknowledges that Acquiror and the REIT shall have the
right to disclose the terms and conditions of this Agreement by describing same
in any and all necessary filings with the SEC.

 

(b)                                 Entire Agreement.  This Agreement sets forth
all of the agreements, representations, warranties and conditions of the parties
hereto with respect to the subject matter hereof, and supersedes all prior or
contemporaneous discussions, letters of intent, agreements, representations,
warranties and conditions. This Agreement contains all representations,
warranties and covenants made by each Contributor and Acquiror, and constitutes
the entire understanding between the parties hereto, with respect to the subject
matter hereof. Any correspondence, memoranda or agreements between the parties
relating to the subject matter hereof are not binding on or enforceable against
any party, and are superseded and replaced in total by this Agreement.

 

(c)                                  Amendments.  This Agreement may be amended
or modified only by a written instrument signed by each Contributor and
Acquiror.

 

(d)                                 Time.  Time is of the essence in the
performance of each of the parties’ respective agreements and obligations
contained herein.

 

(e)                                  Closing Costs.  Except in connection with a
default hereunder, each party to this Agreement shall bear the costs and
expenses incurred by it, including fees of its accountants and attorneys, in
connection with this Agreement and the transaction contemplated hereunder.

 

(f)                                  Attorneys’ Fees.  If any party hereto fails
to perform any of his, her or its obligations under this Agreement or if any
dispute arises between the parties hereto concerning the meaning or
interpretation of any provision of this Agreement, then the defaulting party or
the party not prevailing in such dispute, as the case may be, shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs (including costs of any trial or appeal therefrom) and
reasonable attorneys’ fees and disbursements.

 

(g)                               Governing Law.  This Agreement and all issues
arising hereunder shall be governed by the laws of the State of Delaware,
regardless of the conflicts of laws principles thereof.

 

--------------------------------------------------------------------------------


 

(h)                               Waiver of Trial by Jury.  EACH PARTY HEREBY
WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON,
UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS,
DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE
FOREGOING.

 

(i)                                     Successors and Assigns; No Third-Party
Beneficiary.  The terms, conditions and covenants of this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.  No party hereto shall have any right to
assign or otherwise transfer this Agreement or its rights hereunder without the
prior written consent of the other parties hereto; provided, however, that
Acquiror shall at all times have the right to designate an Affiliate to acquire
from a Contributor his or her LP Interest. The provisions of this Agreement are
not intended to benefit any Person who is not a party to this Agreement.

 

(j)                                     Severability.  If any provision of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such provisions as applied to other
persons, places and circumstances shall remain in full force and effect.

 

(k)                                Drafts Not an Offer to Enter into a Legally
Binding Contract.  The parties hereto agree that the submission of a draft of
this Agreement by one party to another is not intended by either party to be an
offer to enter into a legally binding contract with respect to the purchase and
sale of the LP Interests.  The parties shall be legally bound with respect to
the assignment and acceptance of the LP Interests pursuant to the terms of this
Agreement only if and when the parties have been able to negotiate all of the
terms and provisions of this Agreement in a manner acceptable to each of the
parties in their respective sole discretion, and each Contributor and Acquiror
have fully executed and delivered to each other a counterpart of this Agreement.

 

(l)                                     Survival.  Notwithstanding any
presumption to the contrary, all agreements, covenants and conditions contained
in this Agreement which, by their nature, impliedly or expressly involve
observance or performance in any respect after the Closing, or which cannot be
ascertained to have been fully observed or performed until after Closing, and
all representations and warranties of each Contributor and Acquiror contained in
this Agreement (but only for a period of six (6) months), shall survive Closing
and shall not merge with any Closing Document.

 

(m)                               Joint Undertaking.  In addition to the
obligations expressly required to be performed hereunder by each Contributor and
Acquiror, each party agrees to cooperate with the other and to perform such
other acts and to execute, acknowledge and deliver, before and after the
Closing, such other instruments, documents and materials as a party may
reasonably request and as shall be necessary in order to effect the consummation
of the transactions contemplated hereby; provided that no such other instrument,
document or material shall either extend or enlarge the obligations of the
non-requesting party beyond the express undertakings of this

 

--------------------------------------------------------------------------------


 

Agreement or shall require or could require the non-requesting party to make any
payment or expend any funds which are not expressly provided for herein.

 

(n)                                 Counterparts; Facsimile Signatures.  The
parties may execute this Agreement in one or more counterparts, all of which
shall be considered one and the same document. The parties may also execute this
Agreement by the facsimile exchange of executed signature pages.

 

(o)                                 Limitation of Liability.  No party shall
have any recourse against any past, present or future trustee, shareholder,
partner, member, officer or employee of the other or any of the other’s
Affiliates for any obligation of such party under this Agreement or under any
document executed in connection herewith or pursuant hereto, or for any claim
based thereon or otherwise in respect thereof, whether by virtue of any statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such liability being expressly waived and released by each party on its own
behalf and on behalf of all parties claiming by, through or under it.

 

[Remainder of Page Intentionally Left Blank; Signatures Set Forth on the
Following Page]

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties hereto have entered into this Agreement as of
the Effective Date.

 

 

CONTRIBUTOR:

 

 

 

 

 

  /s/ Gary M. Holloway, Sr.

 

 

Gary M. Holloway, Sr.

 

 

 

 

 

  /s/ Joseph M. Coyle

 

 

Joseph M. Coyle

 

 

 

 

 

  /s/ Bruce F. Robinson

 

 

Bruce F. Robinson

 

 

 

 

 

  /s/ Denise Hubley

 

 

Denise Hubley

 

 

 

 

 

  /s/ Robert DiGiuseppe

 

 

Robert DiGiuseppe

 

 

 

 

 

ACQUIROR:

 

 

 

GMH Communities Property, LP

 

 

 

By:

GMH Communities GP Trust, its general
partner

 

 

 

 

 

 

 

 

By:

  /s/ Joseph M. Macchione

 

 

 

 

Name: Joseph M. Macchione

 

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Contributor’s LP Interest

 

Gary M. Holloway, Sr.

 

 

6.9435

%

 

 

 

 

 

Bruce F. Robinson

 

 

0.522

%

 

 

 

 

 

Joseph M. Coyle

 

 

0.225

%

 

 

 

 

 

Robert DiGiuseppe

 

 

0.072

%

 

 

 

 

 

Denise Hubley

 

 

0.0297

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Legal Description of Property]

 

--------------------------------------------------------------------------------